Motion, insofar as it seeks reargument granted, and, upon reargument, the order of this court entered on May 1, 1980, is amended so as (1) to delete the words "which denied their motion for reargument,” and to substitute therefor the words "which granted their motion for reargument but adhered to its prior determination,” and (2) to delete the decretal paragraph of said order and to substitute therefor the following: "It is unanimously ordered that the orders so appealed from be and the same hereby are affirmed, without costs and without disbursements.” The motion, insofar as it seeks leave to appeal to the Court of Appeals, is denied. Concur—Birns, J. P., Sandler, Ross, Markewich and Silverman, JJ.